306 S.W.3d 653 (2010)
Anthony C. PEARSON, Petitioner/Respondent,
v.
DIRECTOR OF REVENUE, STATE of Missouri, Defendant/Appellant.
No. ED 93037.
Missouri Court of Appeals, Eastern District, Division One.
February 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2010.
Jeffrey K. Rath, Jones & Rath, L.L.C., Clayton, MO, for appellant.
James A. Chenault, III, Special Assistant Attorney General, Missouri Department of Revenue, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
The Director of Revenue appeals from the trial court's judgment reinstating the driving privileges of petitioner, Anthony C. Pearson, after the Director suspended them pursuant to section 302.505 RSMo (2000). The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum *654 for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).